DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 2019/0025865).
Regarding claim 1, Narayanan discloses in Fig. 4 light emitting diode (LED) driver system configured to be coupled to and drive an array of LEDs ([0002], Vled is connected to Vout of Fig. 4), the LED driver system comprising: 
a power transistor (fig. 4, Ns) configured to be selectively activated to generate a driving current (Fig. 4 Isink) for the array of LEDs, the power transistor having a first conduction terminal coupled to the array of LEDs and a second conduction terminal coupled to a variable resistive element (Fig. 4: IDAC); 
an operational amplifier(410)  having a non-inverting input configured to receive a reference voltage(VDSREF), an inverting input coupled to the second conduction terminal of the power transistor(vfb, Ns), and an output terminal coupled to a first conduction terminal of a transmission gate(400), the transmission gate having a second conduction terminal coupled to a control terminal of the power transistor and a control terminal configured to receive an enable signal(S1/2), the first and second conduction terminals of the transmission gate configured to be electrically connected to each other when the enable signal is at an enabling value to cause activation of the power transistor(“when switches S1 and S2 close, capacitors C1 and C2, and eventually gate capacitor CGS, are charged to the required gate voltage Vg of Ns”[0028]), and configured to be electrically insulated from each other when the enable signal is at a disabling value to cause deactivation of the power transistor[0027-30]; 
and a slew rate control unit (“The digital controller of the chip generates the timing signals of the slope enhancement circuit such that switches S1, S2, and S3 are carefully controlled during the transitions of PWM turning off and on” [0031]) configured to: control a slew rate of the driving current(400 slope enhancement circuit); selectively charge an equivalent capacitance (C1/2) at the control terminal of the power transistor through a charging current; and selectively discharge the equivalent capacitance through a discharging current, the charging current and the discharging current depending at least in part on a target value of the driving current (the charging and discharging is dependent on the PWM which is related to the target value [0027-31]).
Narayanan does not specify the variable resistive element coupled at the second conduction terminal of the power transistor is a reference resistor. Narayanan in Fig. 1 and 4 disclose an IDAC as the second conduction terminal of the power transistor and in US 9,392,661B which is incorporated by reference in its entirely shows that IDAC of Narayanan is an implementation of the variable resistive elements of 410 and 420 of Fig. 3 of Patent US 9,392,661B col. 10 lines 53-61. While Narayanan discloses a variable resistive element but not specifically a reference resistor. It is well known in the art that a reference resistor can be used as a variable resistive element.
Before the effective filing date of the invention it would have been obvious to one of ordinally skill in the art to substitute a reference resistor for the variable resistive elements of Narayanan since a resistor is a known way to implements a variable resistive element. 
Regarding claim 13, Narayanan discloses in Fig. 4 an electronic system comprising: one or more light emitting diode (LED) driver system (N-IDACS Fig. 1 and Isink-N Fig. 2) each light emitting diode (LED) driver system configured to be coupled to and drive an array of LEDs ([0002], Vled of Fig. 1is connected to Vout of Fig.4), the LED driver system comprising: 
a power transistor (fig. 4, Ns) configured to be selectively activated to generate a driving current (Fig. 4 Isink) for the array of LEDs, the power transistor having a first conduction terminal coupled to the array of LEDs and a second conduction terminal coupled to a variable resistive element (Fig. 4: IDAC); 
an operational amplifier(410)  having a non-inverting input configured to receive a reference voltage(VDSREF), an inverting input coupled to the second conduction terminal of the power transistor(vfb, Ns), and an output terminal coupled to a first conduction terminal of a transmission gate(400), the transmission gate having a second conduction terminal coupled to a control terminal of the power transistor and a control terminal configured to receive an enable signal(S1/2), the first and second conduction terminals of the transmission gate configured to be electrically connected to each other when the enable signal is at an enabling value to cause activation of the power transistor(“when switches S1 and S2 close, capacitors C1 and C2, and eventually gate capacitor CGS, are charged to the required gate voltage Vg of Ns”[0028]), and configured to be electrically insulated from each other when the enable signal is at a disabling value to cause deactivation of the power transistor[0027-30]; 
and a slew rate control unit (“The digital controller of the chip generates the timing signals of the slope enhancement circuit such that switches S1, S2, and S3 are carefully controlled during the transitions of PWM turning off and on” [0031]) configured to: control a slew rate of the driving current(400 slope enhancement circuit); selectively charge an equivalent capacitance (C1/2) at the control terminal of the power transistor through a charging current; and selectively discharge the equivalent capacitance through a discharging current, the charging current and the discharging current depending at least in part on a target value of the driving current (the charging and discharging is dependent on the PWM which is related to the target value [0027-31]) and a respective array of LEDs coupled to the LED driver systems via the first conduction terminal of the power transistor of a LED driver system (Fig. 4).
Narayanan does not specify the variable resistive element coupled at the second conduction terminal of the power transistor is a reference resistor. Narayanan in Fig. 1 and 4 disclose an IDAC as the second conduction terminal of the power transistor and in US 9,392,661B which is incorporated by reference in its entirely shows that IDAC of Narayanan is an implementation of the variable resistive elements of 410 and 420 of Fig. 3 of Patent US 9,392,661B col. 10 lines 53-61. While Narayanan discloses a variable resistive element but not specifically a reference resistor. It is well known in the art that a reference resistor can be used as a variable resistive element.
Before the effective filing date of the invention it would have been obvious to one of ordinally skill in the art to substitute a reference resistor for the variable resistive elements of Narayanan since a resistor is a known way to implements a variable resistive element.
Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844